DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Application Status
The Amendments and Remarks filed 01 June 2022 in response to the Office Action of 01 March 2022 are acknowledged and have been entered. Claims 1, 3, 6, 7, 11, 12, 18, 19 are amended.  Claims 2, 4, and 5 are cancelled. Claims 1, 3, 6-12 and 15-19 are pending.  Claims 15-17 remain withdrawn from further consideration pursuant to 37 CFR 1.142(b) as being drawn to a nonelected species, there being no allowable generic or linking claim. Claims 1, 3, 6-12 and 18-19 are being examined on the merit. 

	Priority
Acknowledgment is made of applicant’s claim for priority based on applications PCT/CN2016/074067 filed 2/18/2016. Receipt is acknowledged of certified copies of papers required by 37 CFR 1.55.


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 1, 3, 6, 12 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Livas (Livas et al. BMC Genomics 2011, 12:405, cited in the Information Disclosure Statement filed 10/18/2018 in view of Vandamme (Vandamme et al. Cellular Signaling 24 (2012) 1610–1618) and Tian (Tian et al. Biochemistry 2014, 53, 4938−4945).
Regarding claim 1 and 12, Livas teaches a S. cerevisiae yeast that has a tpk1 tpk2 tpk3 triple mutation (first gene modification) and a yak1 mutation (second gene modification) [abstract].  Livas teaches that in S. cerevisiae three genes TPK1, TPK2, and TPK3 encode catalytic subunits of PKA [pg. 2, col. 1, para 2].  Livas teaches that a triple null mutant (tpk1 tpk2 tpk3), which inhibits PKA expression, is not viable [pg. 2, col. 1, para 2 – col. 2, para 1].   Livas teaches that in the absence of PKA (tpk1 tpk2 tpk3 triple mutant), Yak1 transcription is turned on and Yak1 blocks yeast growth [pg. 2, col. 2, para 1].  Livas teaches that strains lacking Yak1 do not require PKA for growth [pg. 2, col. 2, para 1] and cells lacking PKA and Yak1 grew normally, thereby teaching that the second gene modification eliminated the growth inhibition cause by the first gene modification. [pg. 4, col. 2, para 2].  Livas also teaches that cAMP activates PKA [pg. 7, col. 1, para 2]. Livas teaches that upon an exposure to glucose, cAMP levels increase which activated PKA [pg. 1, col. 2, para 1; abstract].
Regarding claim 3, Livas teaches the there is an absence of Yak1 in the tpk1 tpk2 tpk3 yak1 strain [pg. 4, col.2, para 2]. 
Livas do not teach where feedback inhibition to cyclic adenosine monophosphate (cAMP) is eliminated upon the inhibition of PKA expression and cAMP yield is increased relative to cAMP yield by unmodified yeast.  Livas do not teach a third gene modification to reduce the degradation of cAMP, thereby increasing cAMP yield, wherein the third gene is cAMP phosphodiesterase encoding gene PDE1. Livas do not teach deletion of Yak1.
Regarding claims 6 and 19, Vandamme teaches that activation of PKA triggers feedback down-regulation of the increased cAMP level, stimulating its return to the basal concentration (i.e., levels without PKA activation) [abstract].  Vandamme teaches that yeast strains with strongly attenuated PKA activity displayed a huge (100- to 1000-fold) increase in cAMP [pg. 1611, col. 1, para 3; col. 2, para 6].  Vandamme teaches that mutant strains with reduced PKA activity display a higher cAMP spike whereas mutant strains with enhanced PKA activity display a lower cAMP spike or no cAMP spike at all [pg. pg. 1611, col. 2, para 5].  Vandamme teaches that PDE1 degrades cAMP [Fig. 1]. Vandamme teaches that deletion of PDE1 resulted in a 3-fold higher cAMP signal compared to a wild type strain [pg. pg. 1613, col. 1, para 3].
Tian teaches that deletion of yPDE1 results in high levels of cAMP accumulation upon addition of glucose or intracellular acidification, suggesting a specific role of yPDE1 on agonist-induced cAMP signaling [pg. 4943, col. 1, para 2].  Tian also teaches that PDEs decompose and hydrolyze cAMP [abstract].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention that in the yeast strain of Livas the feedback inhibition to cAMP is eliminated and cAMP levels would be increased relative to the cAMP yield by an unmodified yeast do to the inhibition of PKA expression.  This would be obvious given Vandamme’s teaching that that activation of PKA triggers downregulation of cAMP and that yeast strains with reduced PKA activity displays up to a 1000-fold increase on cAMP levels.  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to further modify the yeast stain of Livas a with a deletion modification of a third gene, PDE1, where the modification enables the expression of the PDE1 inhibited based on the teachings of Vandamme and Tian.  One of ordinary skill would be motivated to make this modification for the advantage of reducing cAMP degradation and hydrolysis and further increasing cAMP levels.  

Claim 7 and 18 is rejected under 35 U.S.C. 103 as being unpatentable over Livas in view of Vandamme and Tian as applied to claims 1, 3, 6, 12 and 19, and further in view of Brandeis Lecture (Fundamentals of Modern Genetic analysis. www.bio.brandeis.edu/classes/biol122a/Background.htm. 2012 via Wayback machine).
Regarding claim 7 and 18, the teachings of Livas, Vandamme and Tian are discussed above as applied to claims 1, 3, 6, 12 and 19 and similarly apply to claim 7 and 18.  
Vandamme teaches a yeast strain in which two TPK genes were deleted and the third gene carried a partially inactivating mutation causing weakened TPK activity [pg. 1611, col. 2, para 6].  Vandamme teaches that such strains displayed a huge 100- to 1000-fold increase in the basal cAMP level [pg. 1611, col. 2, para 6].  Livas teaches the there is an absence of Yak1 in the tpk1 tpk2 tpk3 yak1 strain [pg. 4, col.2, para 2]. Livas, Vandamme and Tian do not explicitly teach that the triple null mutant (tpk1 tpk2 tpk3) is a deletion of the PKA catalytic subunit encoding the tpk1 tpk2 tpk3 genes. Livas, Vandamme and Tian do not teach deletion of Yak 1 gene.
Brandeis Lecture teaches that null mutation aids in complete loss of function of a gene, and that a gene deletion is a type of null mutation [line 16].  
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the yeast as taught and suggested by Livas, Vandamme and Tian where the gene modification comprises a deletion of PKA and Yak1 for the advantage of achieving complete loss of PKA and Yak1 gene function given Brandeis Lecture’s teaching that a deletion is a type of null mutation. A skilled artisan would be motivated to make the modification for the advantage of completely eliminating any PKA and Yak1 activity in order to maintain growth and increase cAMP levels in the yeast cell.

Claims 8-11 are rejected under 35 U.S.C. 103 as being unpatentable over Livas in view of Vandamme and Tian as applied to claims 1, 3, 6, 12 and 19, and further in view of Pinson (Pinson et al. Molecular Microbiology (2000) 36(6), 1460-1469).
The teachings of Livas and Vandamme are discussed above as applied to claims 1 3, 6, 12 and 19 and similarly apply to claim 8-11.  
Livas, Vandamme and Tian do not teach a fourth gene modification to enhance the positive regulation of synthesis of a cAMP precursor in a purine synthesis pathway to increase cAMP yield, where the forth gene comprises transcription factor Bas1 and Bas2 encoding genes, and where the gene modification increases the expression of the Bas1/Bas2 complex fusion co-expression. 
Pinson teaches that the transcription factors Bas1 and Bas2 activate expression of ADE genes which encodes for enzymes of the biosynthetic pathway in the synthesis of AMP (a cAMP precursor) [pg. 1460, col. 2, para 1].  Pinson teaches that Bas1 and Bas2 are required for proper regulation of adenine which requires purine salvage enzymes [pg. 1460, col. 2, para 1].  Pinson further teaches that Bas1-Bas2 fusion protein increase ADE gene expression compared to that of expressing Bas1 and Bas2 as a non-fusion protein, thereby increasing synthesis of AMP [Fig. 7a].  Pinson also teaches that the fusion protein makes the ADE gene expression more resistant to the oxidative treatment [Fig. 7A, pg. 1465, col. 2, para 1]. 
It would have been obvious to one ordinary skilled in the art before the effective filing date of the claimed invention to modify the yeast as taught and suggested by Livas and Vandamme to further comprise a fourth gene modification that comprises a fusion co-expression of the genes encoding the transcription factors Bas1-Bas2.  One of ordinary skill would be motivated to make this modification for the advantage of increasing the expression of ADE genes leading to increased expression of the cAMP synthesis precursor AMP, as taught by Pinson, thereby increasing cAMP yield.

Response to Arguments
Applicant’s argue that Livas is limited to theoretical research and does not disclose the effect of engineered strains on cAMP production.  Applicant’s arguments have been considered and found unpersuasive as they do not take in consideration of the combined teachings of Livas and Vandamme.  Livas teaches a yeast strain with a PKA and Yak1 gene modification.  Vandamme teaches that inhibition of PKA activity increases cAMP production.  Therefore the combined teachings of Livas and Vandamme disclose and suggest to a skilled artisan that in the yeast strain of Livas, cAMP production would be higher than that of unmodified yeast.
Applicants argue that Vandamme does not disclose that the activity or expression of
PKA is completely inhibited.  Applicants argue that it would have been unobvious to one ordinary skilled to expect the effect that completely inhibiting activity or expression of PKA has on the feedback inhibition to cAMP because the growth of the yeast is inhibited when the activity or expression of PKA is completely inhibited.  Applicants arguments have been considered and found unpersuasive as they do not take into consideration the totality of the teachings of Livas and Vandamme.  Livas teaches that by inhibiting Yak1’s expression, the growth inhibition of a yeast cells with no PKA expression is eliminated.  Livas teaches a yeast strain where both PKA and YAK1 is absence.  This strain grows normally as disclosed by Livas.  Therefore it would be obvious to a skilled artisan that inhibiting expression of PKA would increase cAMP levels in yeast cells that do not express Yak1, as these cell are capable of growing, as discussed in the rejection above.
Applicants argue that Tian does not discloses the combination gene modifications of tpk1 tpk2 tpk3 yak1 and PDE1.  In response to applicant's arguments against the references individually, one cannot show nonobviousness by attacking references individually where the rejections are based on combinations of references.  See In re Keller, 642 F.2d 413, 208 USPQ 871 (CCPA 1981); In re Merck & Co., 800 F.2d 1091, 231 USPQ 375 (Fed. Cir. 1986).  It is a combination of Livas, Vandamme, and Titan who teach and suggest the combination gene modifications of tpk1 tpk2 tpk3 yak1 and PDE1 for the advantage of increasing cAMP levels in growing yeast cells.

Applicants argue that none of Livas, Vandamme and Tian discloses or suggests that the absolute concentration of cAMP, let alone the intracellular and extracellular concentrations and their relationship, as disclosed in the presently amended claim 1.  Applicants arguments have been considered and found unpersuasive as applicant’s arguments do not address the rejections above and applicants are arguing limitations not claimed.  
Applicants argue that when PDE1 gene modification is combined with other genetic modifications, such as tpk1 tpk2 tpk3 and yak 1, the effect on cAMP yield is even more difficult to predict because the effect of PDE1 deletion on cAMP is uncertain.  Applicants arguments have been considered and found unpersuasive as Vandamme teaches a 3-fold higher cAMP signal compared to a wild type strain in cells where PDE1 was deleted.  Therefore the effect of PDE1 deletion on cAMP is certain, and a skilled artisan would predict the effect of cAMP yield with the combined genetic modifications as claimed based on all teachings above.  Furthermore, the standard for obviousness is that there is a reasonable expectation of success and giving Vandamme’s teachings there would be a reasonable expectation that a PDE1 gene modification combined with a tpk1 tpk2 tpk3 and yak 1 modification would yield an increase in cAMP levels.

Conclusion
No claims are allowed.
Applicant's amendment necessitated the new ground(s) of rejection presented in this Office action.  Accordingly, THIS ACTION IS MADE FINAL.  See MPEP § 706.07(a).  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TIFFANY N GROOMS whose telephone number is (571)272-3771. The examiner can normally be reached M-F 830-530.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Mindy Brown can be reached on (571) 272-2813. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.N.G./Examiner, Art Unit 1636                                                                                                                                                                                                        
/SCARLETT Y GOON/QAS, Art Unit 1600